EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Perez-Daple on 3/12/2021.
The application has been amended as follows: 
Claim 24 has been replaced with
-- An electronic device in a wireless communication system, comprising circuitry configured to: 
receive an RRC signaling comprising antenna configuration information; 
determine a PMI based on the antenna configuration information, wherein the PMI is applicable to an antenna array of a base station comprising a plurality of antenna units which are in M rows and N columns and have a P-dimension polarization direction, wherein M, N and P are natural numbers; 
transmit feedback information comprising the PMI, wherein the antenna configuration information comprises a codebook subset restriction that indicates a number of TXRU. --

Claim 27 has been cancelled.

Claim 31 has been replaced with
-- An electronic device in a wireless communication system, comprising circuitry configured to: 
determine antenna configuration information for an antenna array in the electronic device comprising a plurality of antenna units which are in M rows and N columns and have a P-dimension polarization direction, wherein M, N and P are natural numbers; 
transmit, to a user-side device, an RRC signaling comprising the antenna configuration information; 
receive feedback information from the user-side device, wherein the antenna configuration information comprises a codebook subset restriction that indicates a number of TXRU. --

Claim 33 has been cancelled.

Claim 36 has been replaced with
-- A method of communication in a wireless communication system, comprising:
receiving an RRC signaling comprising antenna configuration information; 
determining a PMI based on the antenna configuration information, wherein the CSI feedback scheme is applicable to an antenna array of a base station comprising a plurality of antenna units which are in M rows and N columns and have a P-dimension polarization direction, wherein M, N and P are natural numbers; and 
transmitting feedback information comprising the PMI, wherein the antenna configuration information comprises a codebook subset restriction that indicates a number of TXRU. --

Claim 40 has been replaced with
-- The method of communication according to claim 36, wherein a parameter MTRXU is provided in the antenna configuration information and indicates the number of TXRUs in each dimension of the polarization direction of each column in the antenna array. --

Claim 42 has been replaced with
A method of communication in a wireless communication system, comprising: 
	determining antenna configuration information for an antenna array of a base station comprising a plurality of antenna units which are in M rows and N columns and have a P-dimension polarization direction, wherein M, N and P are natural numbers; 
transmitting, to a user-side device, an RRC signaling comprising the antenna configuration information; 
receiving feedback information from the user-side device, wherein the antenna configuration information comprises a codebook subset restriction that indicates a number of TXRU. --

Claim 46 has been replaced with
-- The method of communication according to claim 42, wherein a parameter MTRXU is provided in the antenna configuration information and indicates the number of TXRUs in each dimension of the polarization direction of each column in the antenna array. --

REASONS FOR ALLOWANCE
Claims 24-26, 28-31, 34-42, and 44-46 are pending. Claims 1-23, 32, and 43 were cancelled via applicant’s filed amendment. Claims 27 and 33 were cancelled via Examiner’s Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 was filed after the mailing date of the Non-Final Rejection on 12/9/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 6, filed 3/2/2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claim 36 has been withdrawn. 
Applicant’s arguments, see page 6, filed 3/2/2021, with respect to claim interpretation have been fully considered and are persuasive.  The interpretation of claims 36 and 42 has been withdrawn. 
Applicant’s arguments, see pages 6 and 7, filed 3/2/2021, with respect to Double Patenting have been fully considered and are persuasive.  The rejection of claims 24, 25, 28-31, 34-36, 39-32, 45, and 46 has been withdrawn. 
Applicant’s arguments, see page 7, filed 3/2/2021, with respect to prior art rejections have been fully considered and are persuasive.  The rejection of claims 24, 31, 36, and 42 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 3/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,432,277 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 24-26, 28-31, 34-42, and 44-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
A close reference, Faxer et al. (US PG Pub 2018/0131420), teaches codebook subset restriction selection. In particular, Faxer discloses that codebook subset restriction information is sent to the UE via AntennaInfo IE within RRC messaging (see ¶ 0008). The reference further teaches antenna unit configurations according to M rows, N columns, and P polarization directions (see ¶s 0064, 0065). Lastly, the reference teaches determining a PMI based on the antenna unit configuration information (see ¶ 0069). Notably, Faxer fails to adequately teach or suggest, “a codebook subset restriction that indicates a number of TXRU,” which is required by the independent claims. The additionally cited prior art, whether alone or in combination with Faxer, fails to disclose this feature. Therefore, the claims are allowable.
 Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL H MASUR/Primary Examiner, Art Unit 2464